        Case 1:19-cv-00094-TJC Document 14 Filed 10/30/20 Page 1 of 23




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 KATHLEEN E. CAMARENA,                            CV 19-94-BLG-TJC

                    Plaintiff,
                                                  ORDER
 vs.

 ANDREW SAUL, Commissioner of
 the Social Security Administration,

                    Defendant.


       On September 12, 2019, plaintiff Kathleen E. Camarena (“Plaintiff”) filed a

complaint pursuant to 42 U.S.C. § 405(g) of the Social Security Act, requesting

judicial review of the final administrative decision of the Commissioner of Social

Security (“Commissioner”) regarding the denial of her claim for disability

insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act, 42 U.S.C. §§ 401-433, 1381-1383f. (Doc. 2.) On November

12, 2019, the Commissioner filed the Administrative Record (“A.R.”). (Doc. 9.)

       Presently before the Court is Plaintiff’s motion for summary judgment,

seeking reversal of the Commissioner’s denial and remand for an award of

disability benefits, or alternatively for further administrative proceedings. (Doc.

11.) The motion is fully briefed and ripe for the Court’s review. (Docs. 12, 13.)



                                          1
        Case 1:19-cv-00094-TJC Document 14 Filed 10/30/20 Page 2 of 23




      For the reasons set forth herein, and after careful consideration of the record

and the applicable law, the Court finds the ALJ’s decision should be AFFIRMED.

I.    PROCEDURAL BACKGROUND

      This matter is before the Court for a second time. Plaintiff previously

appealed the denial of her request for benefits to this Court on April 8, 2017. See

Camarena v. Berryhill, CV 17-44-TJC, Docket No. 2 (D. Mont. April 8, 2017);

A.R. 963-1007. In the prior case, the Court determined Administrative Law Judge

Michael Kilroy (the “ALJ”) erred by failing to ask the vocational expert if his

testimony was consistent with the Dictionary of Occupational Titles. (A.R. 1002-

1005.) The Court, therefore, reversed the Commissioner’s decision and remanded

the matter for further proceedings. (A.R. 1006.)

      Plaintiff filed a subsequent claim for Title II benefits on April 7, 2017.

(A.R. 1010.) The Appeals Council determined the subsequent claim was

duplicative, and therefore, directed the ALJ to consolidate Plaintiff’s claims and

issue a new decision on the consolidated claims. (Doc. 1010.) The Appeals

Council further directed the ALJ to offer Plaintiff a new hearing and to address any

additional evidence obtained with the subsequent claim. 1 (Id.)



1
 “When a Federal court remands a case to the Commissioner for further
consideration, the Appeals Council, acting on behalf of the Commissioner, may

                                          2
        Case 1:19-cv-00094-TJC Document 14 Filed 10/30/20 Page 3 of 23




      On remand, the ALJ held a second hearing on April 16, 2019. (A.R. 831-

895.) On May 20, 2019, the ALJ issued a written decision again finding Plaintiff

not disabled. (A.R. 808-821.) Thereafter, Plaintiff filed the instant action. (Doc.

2.)

      Plaintiff argues the ALJ again committed reversible error by (1) improperly

discounting the opinions of the treating physicians; (2) improperly discrediting her

testimony; and (3) failing to incorporate all of her limitations into the vocational

expert’s hypothetical questioning.

II.   LEGAL STANDARDS

      A.     Scope of Review

      The Social Security Act allows unsuccessful claimants to seek judicial

review of the Commissioner’s final agency decision. 42 U.S.C. §§ 405(g),

1383(c)(3). The scope of judicial review is limited. The Court must affirm the

Commissioner’s decision unless it “is not supported by substantial evidence or it is

based upon legal error.” Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999). See

also Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th Cir. 2005) (“We may

reverse the ALJ’s decision to deny benefits only if it is based upon legal error or is



make a decision, or it may remand the case to an administrative law judge with
instructions to take action and issue a decision[.]” 20 C.F.R. § 404.983.


                                           3
        Case 1:19-cv-00094-TJC Document 14 Filed 10/30/20 Page 4 of 23




not supported by substantial evidence.”); Flaten v. Sec’y of Health & Human

Servs., 44 F.3d 1453, 1457 (9th Cir. 1995).

      “Substantial evidence is more than a mere scintilla but less than a

preponderance.” Tidwell, 161 F.3d at 601 (citing Jamerson v. Chater, 112 F.3d

1064, 1066 (9th Cir. 1997)). “Substantial evidence is relevant evidence which,

considering the record as a whole, a reasonable person might accept as adequate to

support a conclusion.” Flaten, 44 F.3d at 1457. In considering the record as a

whole, the Court must weigh both the evidence that supports and detracts from the

ALJ’s conclusions. Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985); Day v.

Weinberger, 522 F.2d 1154, 1156 (9th Cir. 1975)). The Court must uphold the

denial of benefits if the evidence is susceptible to more than one rational

interpretation, one of which supports the ALJ’s decision. Burch v. Barnhart, 400

F.3d 676, 679 (9th Cir. 2005) (“Where evidence is susceptible to more than one

rational interpretation, it is the ALJ’s conclusion that must be upheld.”); Flaten, 44

F.3d at 1457 (“If the evidence can reasonably support either affirming or reversing

the Secretary’s conclusion, the court may not substitute its judgment for that of the

Secretary.”). However, even if the Court finds that substantial evidence supports

the ALJ’s conclusions, the Court must set aside the decision if the ALJ failed to

apply the proper legal standards in weighing the evidence and reaching a



                                          4
        Case 1:19-cv-00094-TJC Document 14 Filed 10/30/20 Page 5 of 23




conclusion. Benitez v. Califano, 573 F.2d 653, 655 (9th Cir. 1978) (quoting Flake

v. Gardner, 399 F.2d 532, 540 (9th Cir. 1968)).

      In addition, “[d]eviation from the court’s remand order in the subsequent

administrative proceedings is itself legal error, subject to reversal on further

judicial review.” Sullivan v. Hudson, 490 U.S. 877, 886 (1989). Given the nature

of the current review, it is also important to note that the “the law of the case

doctrine and rule of mandate apply to social security administrative remands from

federal court in the same way they would apply to any other case.” Stacy v.

Colvin, 825 F.3d 563, 566 (9th Cir. 2016). See also Nolte v. Astrue, 2012 WL

4466558, *2 (D. Ariz. Sept. 27, 2012) (“Courts reviewing Social Security cases

after a limited remand have refused to re-examine issues settled by a district

court’s prior order.”).

      B.     Determination of Disability

      To qualify for disability benefits under the Social Security Act, a claimant

must show two things: (1) she suffers from a medically determinable physical or

mental impairment that can be expected to last for a continuous period of twelve

months or more, or would result in death; and (2) the impairment renders the

claimant incapable of performing the work she previously performed, or any other

substantial gainful employment which exists in the national economy. 42 U.S.C.



                                           5
        Case 1:19-cv-00094-TJC Document 14 Filed 10/30/20 Page 6 of 23




§§ 423(d)(1)(A), 423(d)(2)(A). A claimant must meet both requirements to be

classified as disabled. Id.

      The Commissioner makes the assessment of disability through a five-step

sequential evaluation process. If an applicant is found to be “disabled” or “not

disabled” at any step, there is no need to proceed further. Ukolov v. Barnhart, 420

F.3d 1002, 1003 (9th Cir. 2005) (quoting Schneider v. Comm’r of the Soc. Sec.

Admin., 223 F.3d 968, 974 (9th Cir. 2000)). The five steps are:

      1. Is claimant presently working in a substantially gainful activity? If so,
         then the claimant is not disabled within the meaning of the Social
         Security Act. If not, proceed to step two. See 20 C.F.R. §§ 404.1520(b),
         416.920(b).

      2. Is the claimant’s impairment severe? If so, proceed to step three. If not,
         then the claimant is not disabled. See 20 C.F.R. §§ 404.1520(c),
         416.920(c).

      3. Does the impairment “meet or equal” one of a list of specific
         impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1? If
         so, then the claimant is disabled. If not, proceed to step four. See 20
         C.F.R. §§ 404.1520(d), 416.920(d).

      4. Is the claimant able to do any work that he or she has done in the past?
         If so, then the claimant is not disabled. If not, proceed to step five. See
         20 C.F.R. §§ 404.1520(e)-(f), 416.920(e)-(f).

      5. Is the claimant able to do any other work? If so, then the claimant is not
         disabled. If not, then the claimant is disabled. See 20 C.F.R. §§
         404.1520(g), 416.920(g).

Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).



                                         6
        Case 1:19-cv-00094-TJC Document 14 Filed 10/30/20 Page 7 of 23




III.   THE ALJ’S FINDINGS ON REMAND

       The ALJ noted that Plaintiff had filed a subsequent claim for benefits and

consolidated the claims pursuant to the Appeals Council’s directive. (A.R. 808.)

The ALJ also acknowledged this Court’s remand order, and proceeded to follow

the five-step sequential evaluation process in re-considering Plaintiff’s claim.

       First, the ALJ found Plaintiff had not engaged in substantial gainful activity

since the alleged onset date of August 8, 2013. (A.R. 811.) Second, the ALJ

found that Plaintiff had the following severe impairments: “fibromyalgia,

seronegative rheumatoid arthritis, lupus, degenerative disc disease of the lumbar

and cervical spine, obesity, depressive disorder, and anxiety disorder.” (A.R. 811.)

Third, the ALJ found that Plaintiff did not have an impairment or combination of

impairments that meet or medically equal any one of the impairments in the Listing

of Impairments. (A.R. 811-813.) Fourth, the ALJ stated Plaintiff has the residual

functional capacity (“RFC”) to:

       perform light work as defined in 20 CFR 404.1567(b) and 416.967(b)
       except for the following limitations: lift and carry 20 pounds
       occasionally and 10 pounds frequently; stand and/or walk for four to
       six hours total in an eight-hour workday; sit for six hours total in an
       eight-hour workday; occasionally reach overhead with one pound or
       less; occasionally climb ramps and stairs, but never climb ladders,
       ropes, or scaffolds; never crawl; occasionally balance, stoop, kneel,
       and crouch; avoid concentrated exposure to extreme cold and to
       vibrations; and frequently use the bilateral upper extremities but no
       constant use. The claimant is unable to interact appropriately with


                                          7
        Case 1:19-cv-00094-TJC Document 14 Filed 10/30/20 Page 8 of 23




      large groups. She is able to interact with small groups (two to four
      people) on only occasional basis, and she is able to interact on-on-one
      on a frequent basis. In addition, the claimant is limited to work
      requiring only occasional new learning. Finally, she is unable to
      tolerate high stress, which includes the performance of high
      production quotas and assembly line work.

(A.R. 813.) The ALJ next found that Plaintiff was not able to perform any past

relevant work. (A.R. 818-819.) However, the ALJ found that there are jobs that

exist in significant numbers in the national economy that Plaintiff can perform,

including price marker/checker, inspector/packager, photocopier, and dispatcher.

(A.R. 820.) Thus, the ALJ found that Plaintiff is not disabled. (A.R. 820.)

IV.   DISCUSSION

      The Court previously found no reversible error with regard to the ALJ’s

consideration of the medical opinion evidence or Plaintiff’s credibility. (A.R. 989-

996.) The Commissioner argues the law of the case doctrine precludes

reconsideration of these already-settled issues.

      “The law of the case doctrine generally prohibits a court from considering an

issue that has already been decided by that same court or a higher court in the same

case.” Stacy v. Colvin, 825 F.3d 563, 567 (9th Cir. 2016). In Stacy, the Ninth

Circuit expressly held the law of the case doctrine applies in the social security

context. Id. Thus, the law of the case doctrine precludes the re-litigation of issues

that were settled by the district court’s prior remand order, unless (1) the evidence


                                          8
        Case 1:19-cv-00094-TJC Document 14 Filed 10/30/20 Page 9 of 23




on remand is substantially different, (2) the controlling law has changed, or (3) if

applying the doctrine would be unjust. Id.

      District courts in the Ninth Circuit have historically declined to reconsider

issues that were decided by a prior remand order. See e.g. Pearson v. Chater, 1997

WL 314380, *3 (N.D. Cal. Feb. 20, 1997) (“Under the law of the case doctrine,

this court will not re-examine its legal decision that the ALJ had sufficient reasons

to discount Dr. Newkirk’s testimony.”); Neuvirth v. Astrue, 2011 WL 2470676, *5

(E.D. Wash. June 20, 2011) (finding it would be error for the court to reconsider

whether the ALJ properly discounted a medical source’s opinion where the district

court’s prior remand order expressly affirmed the ALJ’s reason for rejecting the

opinion).

      Here, the Court previously determined the ALJ provided specific, clear and

convincing reasons for finding Plaintiff less than credible. (A.R. 995-996.) The

Court also found the ALJ gave adequate reasons for affording less weight to the

opinions of Dr. Tom Peterson and Laura Wetherelt, NP-C. (A.R. 989-993.)

Typically it would be error for the Court to reconsider these issues. Neuvirth, 2011

WL 2470676 at *5. This case presents a unique situation, however, because

Plaintiff filed a subsequent claim for benefits, which was consolidated with this

claim on remand. As such, the ALJ considered additional evidence on remand that



                                          9
       Case 1:19-cv-00094-TJC Document 14 Filed 10/30/20 Page 10 of 23




was submitted with the subsequent claim. (A.R. 1226-1853.) Accordingly, the

Court finds the circumstances and evidence on remand are substantially different

enough to preclude application of the law of the case doctrine, at least as to the

ALJ’s consideration of evidence that was presented for the first time after remand.

      A.     The ALJ’s Evaluation of Treating Physician Opinions

      In Plaintiff’s “Statement of Issues Presented for Review,” she asserts the

ALJ improperly discounted the opinion of “the treating physicians.” (Doc. 11 at

5.) She does not, however, clearly specify which treating physicians’ opinions are

at issue. In her factual recitation, she summarizes treatment notes from several

providers. But the only treating opinion she clearly identifies as having been

improperly discounted is Ms. Wetherelt’s. In her argument, Plaintiff states the

ALJ “denied weight to the opinion of Ms. Wetherel[t], NP-C . . . It was error to

discount her opinion . . . [.]” (Id. at 33.) Because the Commissioner argued the

law of the case doctrine prohibits re-litigation of this issue, the Commissioner did

not substantively address Plaintiff’s argument.

      Ms. Wetherelt is a certified nurse practitioner who treated Plaintiff at the

Eastern Montana Community Mental Health Center. Ms. Wetherelt previously

opined that Plaintiff requires an alternate-day schedule and cannot tolerate being

on her feet for 8 hours due to pain. (A.R. 784.) She also made several statements



                                          10
       Case 1:19-cv-00094-TJC Document 14 Filed 10/30/20 Page 11 of 23




about Plaintiff’s employability in the job market, including whether an employer

would make an accommodation for certain limitations. (Id.) The ALJ gave great

weight to her opinion regarding Plaintiff’s ability to stand and/or walk. (A.R. 23.)

But the ALJ discounted Ms. Wetherelt’s other statements regarding Plaintiff’s

ability to be employed. (Id.) The Court found the ALJ did not error with regard to

Ms. Wetherelt. (A.R. 991-993.)

      After the ALJ’s prior decision, Plaintiff continued to see Ms. Wetherelt.

(A.R. 1249-1342; 1592-1599; 1606-1611; 1614-1618.) But Ms. Wetherelt did not

provide an updated medical source statement.

      On remand, the ALJ gave nearly identical reasons for affording Ms.

Wetherelt’s opinion partial weight. (Compare A.R. 23 with A.R. 817.) The ALJ

again credited Ms. Wetherelt’s opinion regarding Plaintiff’s inability to be on her

feet for 8 hours per day. (A.R. 817.) But the ALJ explained he gave the opinion

only partial weight because Ms. Wetherelt’s other statements regarding Plaintiff’s

employability in the job market were not medical opinions. (A.R. 817.) The

Court previously found these were germane reasons 2 for affording the opinion less


2At the time Plaintiff’s claim was filed, the Social Security regulations separated
medical evidence into two categories: (1) “acceptable medical sources,” which
includes licensed physicians and licensed or certified psychologists; and (2) “other
sources,” which includes nurse practitioners, physician’s assistants, therapists, and
counselors. 20 C.F.R. 416.913(a), (d) (amended March 27, 2017). Leon v.

                                         11
       Case 1:19-cv-00094-TJC Document 14 Filed 10/30/20 Page 12 of 23




weight, and does so again. Accordingly, the Court finds that the ALJ did not err

with respect to Ms. Wetherelt on remand.

      To the extent Plaintiff is challenging the ALJ’s consideration of Dr.

Peterson’s opinion on remand, the Court finds no error. Dr. Peterson conducted

two consultative psychological examinations of Plaintiff, one in February 2014 and

one after remand, on January 5, 2018. (A.R. 440-451; 1558-1568.) Previously, the

Court found no error with regard to the ALJ’s consideration of Dr. Peterson’s

February 2014 opinion. (A.R. 989-991.) The Court declines to revisit that

determination under the law of the case doctrine.

      With respect to the examination in January 2018, Dr. Peterson evaluated

Plaintiff a second time and assessed Plaintiff with a GAF score of 58.3 (A.R.



Berryhill, 880 F.3d 1041, 1046 (9th Cir. Nov. 7, 2017) (noting that prior to March
27, 2017, opinions of “other sources,” such as nurse practitioners were not given
the same weight as a physician’s opinions). Opinions of “other sources,” are not
entitled to the same deference. Molina v. Astrue. 674 F.3d 1104, 1111 (9th Cir.
2012). The ALJ may discount opinions from “other sources” if the ALJ gives
“germane reasons” for doing so. Id. As a certified nurse practitioner, Ms.
Wetherelt is not an acceptable medical source but is rather an “other” source. 20
C.F.R. § 404.1513(d); see also Vega v. Colvin, 2015 WL 7769663, *12 (S.D. Cal.
Nov. 12, 2015) (“Nurse practitioners are not considered ‘acceptable medical
sources’ under 20 C.F.R. § 416.913. Instead, nurse practitioners are considered
‘other sources.’”).
3
 “A GAF score is a rough estimate of an individual’s psychological, social, and
occupational functioning used to reflect the individual’s need for treatment.
According to the DSM–IV . . . A GAF score between 51 to 60 describes ‘moderate

                                        12
        Case 1:19-cv-00094-TJC Document 14 Filed 10/30/20 Page 13 of 23




1567.) Dr. Peterson also opined that Plaintiff possesses the intellect and

psychological ability to engage in work-related activity. (A.R. 1568.) He stated

her primary barrier to work was her physical symptoms, but stated a medical

opinion would be required as to the degree her physical symptoms were limiting.

(Id.)

        On remand, the AJL found Dr. Peterson’s January 2018 opinion was entitled

to “some weight.” (A.R. 817-818.) The ALJ afforded weight to Dr. Peterson’s

general opinion that Plaintiff had the ability to engage in work-related activity

because it was consistent with Plaintiff’s ability to work part-time. (A.R. 817.)

The ALJ gave little weight, however, to the GAF score. (A.R. 817-818.)

        The ALJ correctly noted that GAF scores represent a clinician’s subjective

evaluation at a single point in time, which may indicate problems that do not relate

to the ability to work, and are not designed for adjudicative determinations. (A.R.

817.) See McFarland v. Astrue, 288 Fed. Appx. 357, 359 (9th Cir. 2008) (citing 65

Fed. Reg. 50746, 50764-64 (Aug. 21, 2000)) (“The GAF score does not have a

direct correlation to the severity requirements in [the Social Security




symptoms’ or any ‘moderate difficulty in social, occupational, or school
functioning.’ Garrison v. Colvin, 759 F.3d 995, 1002, n.4 (9th Cir. 2014) (internal
citations omitted).


                                          13
       Case 1:19-cv-00094-TJC Document 14 Filed 10/30/20 Page 14 of 23




Administration’s] mental disorders listings.”); Doney v. Astrue, 485 Fed. Appx.

163, 165 (9th Cir. 2012) (holding it was not error for the ALJ to disregard the

claimant’s GAF score); Garrison v. Colvin, 759 F.3d 995, 1002, n.4 (9th Cir.

2014) (noting GAF scores, standing alone, do not control determinations of

whether a person’s mental impairments rise to the level of a disability). As such,

the ALJ’s decision to afford little weight to the GAF score does not constitute legal

error. Accordingly, the Court finds that the ALJ did not err with respect to Dr.

Peterson on remand.

      Plaintiff does not make any specific arguments with regard to the other

medical evidence that was submitted to the ALJ after remand. The Court notes

that the record contains treatment notes from several providers, including Dr. John

Jenkins; Elizabeth Brakenbush, PA-C; Brady Ruff, PA-C; Randi Ellis, PA-C;

Susan Wenger, FNP-C; Dr. Enrico Arguelles; Dr. Brett Fitterer; Wendy Lee

Donaugh, NP; Trenay Hart, PA-C; and Dr. Gregory McDowell. (A.R. 1226-1248;

1344-1556; 1626-1852.) The ALJ’s opinion indicates he considered most of these

treatment notes, but the ALJ did not assign any weight to them.4 (A.R. 815-816.)

None of these medical providers submitted medical source statements concerning


4
 The ALJ did not mention the providers by name, but the ALJ’s summary of the
medical evidence cited to specific parts of the record containing their treatment
notes.

                                         14
       Case 1:19-cv-00094-TJC Document 14 Filed 10/30/20 Page 15 of 23




Plaintiff’s functional capacity.

      Treatment notes, in general, do not constitute medical opinions. See 20

C.F.R. § 416.927(a)(2) (“Medical opinions are statements from acceptable medical

sources that reflect judgments about the nature and severity of your impairment(s),

including your symptoms, diagnosis and prognosis, what you can still do despite

impairment(s), and your physical or mental restrictions.”). Because the providers

generally did not offer opinions regarding Plaintiff’s limitations or ability to work,

their treatment notes do not constitute medical opinions the ALJ must weigh. See

Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1223 (9th Cir. 2010) (holding that

where physician’s report did not assign any specific limitations or opinions

regarding the claimant’s ability to work, “the ALJ did not need to provide ‘clear

and convincing reasons’ for rejecting [the] report because the ALJ did not reject

any of [the report’s] conclusions.”). Accordingly, the ALJ did not err by failing

assign a weight to the treatment notes of Dr. John Jenkins; Elizabeth Brakenbush,

PA-C; Brady Ruff, PA-C; Randi Ellis, PA-C; Susan Wenger, FNP-C; Dr. Enrico

Arguelles; Dr. Brett Fitterer; Wendy Lee Donaugh, NP; Trenay Hart, PA-C; or Dr.

Gregory McDowell. See e.g. Merritt v. Colvin, 572 Fed. Appx. 468, 470 (9th Cir.

2014) (concluding the ALJ did not err by failing to fully discuss a doctor’s




                                          15
       Case 1:19-cv-00094-TJC Document 14 Filed 10/30/20 Page 16 of 23




examinations records because the claimant did not point to any particular record

from the doctor that would establish the existence of work-related limitations).

      In sum, the Court finds no error with regard to the ALJ’s consideration of

the medical opinion evidence on remand.

      B.     The ALJ’s Credibility Determination

      Plaintiff next argues that the ALJ’s credibility determination on remand was

erroneous because the ALJ failed to provide specific clear and convincing reasons

for rejecting her testimony. The Commissioner did not substantively address

Plaintiff’s argument.

      The credibility of a claimant’s testimony is analyzed in two steps. Vasquez

v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009). First, the ALJ must determine

whether the claimant has presented objective evidence of an impairment or

impairments that could reasonably be expected to produce the pain or other

symptoms alleged. Id. Second, if the claimant meets the first step, and there is no

affirmative evidence of malingering, the ALJ may reject the claimant’s testimony

only if she provides “specific, clear and convincing reasons” for doing so. Id.

      “In order for the ALJ to find [the claimant’s] testimony unreliable, the ALJ

must make ‘a credibility determination with findings sufficiently specific to permit

the court to conclude that the ALJ did not arbitrarily discredit claimant’s



                                         16
         Case 1:19-cv-00094-TJC Document 14 Filed 10/30/20 Page 17 of 23




testimony.’” Turner v. Commissioner of Soc. Sec. Admin., 613 F.3d 1217, 1224

n.3 (9th Cir. 2010). “General findings are insufficient; rather, the ALJ must

identify what testimony is not credible and what evidence undermines the

claimant’s complaints.” Reddick, 157 F.3d at 722 (quoting Lester, 81 F.3d at 834).

The clear and convincing standard “is not an easy requirement to meet: ‘[It] is the

most demanding required in Social Security cases.’” Garrison v. Colvin, 759 F.3d

995, 1015 (9th Cir. 2014).

      To assess a claimant’s subjective symptom testimony, the ALJ may consider

(1) ordinary credibility techniques, (2) unexplained or inadequately explained

failure to seek or follow treatment or to follow a prescribed course of treatment,

and (3) the claimant’s daily activities. Smolen v. Chater, 80 F.3d 1273, 1284 (9th

Cir. 1996); Fair v. Bowen, 885 F.2d 597, 603-04 (9th Cir. 1989). An ALJ may

also take the lack of objective medical evidence into consideration when assessing

credibility. Baston v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1196 (9th Cir.

2004).

      Here, the first step of the analysis is not at issue. The ALJ determined that

Plaintiff’s medically determinable impairments could reasonably be expected to

cause her symptoms, and there is no argument that Plaintiff is malingering.

Therefore, the ALJ was required to cite specific, clear and convincing reasons for



                                         17
        Case 1:19-cv-00094-TJC Document 14 Filed 10/30/20 Page 18 of 23




rejecting Plaintiff’s subjective testimony about the severity of her impairments.

The Court finds the ALJ did so on remand.

       First, the ALJ found Plaintiff’s reported activities of daily living were not as

limiting as one would expect from an individual alleging complete disability.

(A.R. 814.) The ALJ noted that Plaintiff reported her symptoms cause pain and

extreme fatigue, and that she is only able to lift and carry 10 pounds and walk a

couple of blocks at a time. (Id.) The ALJ further noted, however, that Plaintiff is

able to live independently, handle all personal care, prepare daily meals, perform

several household chores, shop in stores, spend time with family, play video

games, read, care for dogs, and work 16 to 25 hours per week. (Id.) The ALJ’s

observations are supported by the evidence in the record (See A.R. 240-47), and

are legitimate reasons for discounting a claimant’s testimony. See Rollins v.

Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (stating an ALJ may discount a

claimant’s subjective complaints when they are inconsistent with the claimant’s

activities).

       Next, the ALJ found the objective medical evidence was not wholly

consistent with Plaintiff’s subjective complaints. (A.R. 815.) For example, the

ALJ stated that a follow-up MRI of the lumbar spine in 2018 showed no significant

worsening from prior MRIs, and that x-rays from 2018 showed no significant



                                          18
       Case 1:19-cv-00094-TJC Document 14 Filed 10/30/20 Page 19 of 23




abnormalities. (Id.) Likewise, the ALJ stated an MRI of the cervical spine in 2019

showed mild to moderate multilevel degenerative changes without significant

spinal canal stenosis. (Id.) The ALJ further noted that Plaintiff’s physical

examinations generally showed a normal gait and motor strength, negative straight

leg testing, intact reflexes and sensation, and full range of motion of the spine and

extremities. (Id.) The ALJ acknowledged that Plaintiff was observed with

widespread tender points in September 2018. (Id.) But the ALJ explained her

provider questioned how much of the pain was physiologically-based versus

psychologically-based. (Id.) The ALJ also noted that Plaintiff’s providers

consistently noted she was in no acute distress, had intact memory, attention and

concentration, and a cooperative attitude. (Id.) An ALJ may take objective

medical evidence into consideration when assessing credibility, Baston, 359 F.3d

at 1196, and there is support for the ALJ’s conclusions in the record. (A.R. 1251-

1342; 1464-65; 1472-1530; 1593-1622; 1619; 1647; 1706-08; 1728-29; 1754;

1777; 1799; 1804-05; 1833; 1846.)

      Plaintiff cites other medical records that support, rather than contradict, her

claims. But the Court may not substitute its judgment for that of the ALJ. Robbins

v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006). Rather, it “must uphold the




                                          19
       Case 1:19-cv-00094-TJC Document 14 Filed 10/30/20 Page 20 of 23




ALJ’s decision where the evidence is susceptible to more than one rational

interpretation.” Andrews v. Shalala, 53 F.3d 1035, 1039-1040 (9th Cir. 1995).

      Next, the ALJ found the frequency or extent of the treatment Plaintiff sought

was not comparable with the degree of her subjective complaints. (A.R. 815.) The

ALJ noted that Plaintiff requested her anti-depressant medication be stopped in

January 2019 because she felt that she no longer needed it. (Id.) Plaintiff also

reported good pain relief with the use of cannabis. (Id.) The ALJ determined

Plaintiff’s use of cannabis demonstrated some evidence of improved pain under

conservative care. (Id.) The ALJ’s observations are supported in the record, and

are a permissible basis for discounting Plaintiff’s testimony. On January 18, 2019,

Plaintiff reported that she felt she no longer needed her anti-depressant, as she was

not particularly symptomatic, and that she had been using THC “with good benefit

in regards to her pain.” (A.R. 1662.) Evidence of conservative treatment may be

“sufficient to discount a claimant’s testimony regarding the severity of an

impairment.” Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007).

      Finally, the ALJ found Plaintiff failed to follow prescribed treatment. (A.R.

815.) Specifically, the ALJ pointed out that Plaintiff stopped attending mental

health counseling and the record lacked any evidence of recent mental health

treatment. (A.R. 815-816.) The failure to follow a prescribed course of treatment



                                         20
       Case 1:19-cv-00094-TJC Document 14 Filed 10/30/20 Page 21 of 23




is a specific finding sufficient to discredit a plaintiff’s testimony. Fair v. Bowen,

885 F.2d 597, 603-604 (9th Cir. 1989). If a claimant cannot afford treatment,

however, the failure to receive medical care cannot support an adverse credibility

finding. Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001 (9th Cir. 2006);

Gamble v. Charter, 68 F.3d 319, 322 (9th Cir. 1995); Fisher v. Colvin, 2015 WL

1442064, at *17 (E.D. Cal. Feb. 20, 2015)

      Here, the ALJ did not consider whether the lapse in treatment was due to

lack of resources. The record indicates that Plaintiff did not establish with

psychiatry as recommended in June of 2018 because she found out her insurance

was not accepted. (A.R. 1743.) The ALJ did not consider whether this fact

adequately explained Plaintiff’s failure to seek or follow up with her mental health

treatment. On this point, therefore, the ALJ’s credibility finding is not supported

by substantial evidence.

      Nevertheless, the error is harmless. The Ninth Circuit has recognized that

“an ALJ’s error [is] harmless where the ALJ provide[s] one or more invalid

reasons for disbelieving a claimant’s testimony, but also provide[s] valid reasons

that [are] supported by the record.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th

Cir. 2012). As discussed above, the ALJ provided other valid reasons for

discounting Plaintiff’s testimony concerning the severity and persistence of her



                                          21
       Case 1:19-cv-00094-TJC Document 14 Filed 10/30/20 Page 22 of 23




limitations that are supported by the record.

      The Court therefore finds the ALJ’s evaluation of Plaintiff’s testimony is

properly supported by specific, clear and convincing reasons.

      C.     The ALJ’s Failure to Incorporate Impairments into Hypothetical
             Questions Posed to the Vocational Expert.

      Finally, Plaintiff argues the ALJ failed to incorporate all her limitations into

the hypothetical questions posed to the vocational expert. The Commissioner did

not address Plaintiff’s argument.

      Hypothetical questions posed to the vocational expert must set out all the

limitations and restrictions of the particular claimant. Embrey v. Bowen, 849 F.2d

418, 422 (9th Cir. 1988). “The testimony of a vocational expert ‘is valuable only

to the extent that it is supported by medical evidence.’” Magallanes, 881 F.2d 747,

756 (9th Cir. 189) (quoting Sample, 694 F.2d 639, 644 (9th Cir. 1982)). If the

assumptions in the hypothetical are not supported by the record, then the

vocational expert’s opinion that the claimant has a residual working capacity has

no evidentiary value. Embrey, 849 F.2d at 422

      As discussed above, the Court has determined the ALJ adequately supported

her reasons for discounting Plaintiff’s testimony and the medical source evidence.

Accordingly, the hypotheticals the ALJ relied on properly accounted for all of

Plaintiff’s limitations that the ALJ found to be supported by evidence in the record.


                                         22
       Case 1:19-cv-00094-TJC Document 14 Filed 10/30/20 Page 23 of 23




      Therefore, the Court finds the ALJ’s determination at step five is supported

by substantial evidence.

V.    CONCLUSION

      Based on the foregoing, IT IS ORDERED that the Commissioner’s

decision is AFFIRMED, and Plaintiff’s motion for summary judgment (Doc. 11)

is DENIED.

DATED this 30th day of October, 2020.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge




                                        23
